Title: To Thomas Jefferson from Richard Claiborne, 11 February 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond. 11th. February 1781.

As I am altogether unacquainted whether your Excellency does business on the Sabbath or not, I hope I shall be excused for addressing you this Morning, because it is respecting a matter in which I am particularly interested for the whole Department, and for the Southern army.
Your Excellency and Council were pleased to inform me by letter of the 7th. that it would be chimerical for you to attempt to procure the whole of the Articles stated in the Estimate; but would endeavour to furnish money for such and so many of them, as are most essentially necessary.
Your Excellency will observe that among the most weighty articles, there are five hundred thousand bushels of Corn and Oats, to be laid in at the Magazines on Dan River, from Boyd’s ferry upwards. That I might not be burthensome to the Treasury, for money, I Substituted Certificates, of which the inclosed is a Copy, but I am really doubtful, they will meet with but a poor reception. The People have been so much imposed upon by Certificates, that the very name of such a thing is obnoxious to them; so that I have very little hopes of doing any thing without money. Could I be Supplied with grain for the Southern Army by the Specific tax, the scattered manner from which it must be collected, and transported to our Magazines upon Dan, would be more expensive, than to purchase at once in the Southern Counties. I beg for information respecting this matter; and how far the Specific grain will be applied to the Quarter Masters Department in the Continental line of this State.
Your Excellency may rest assured, that none of the Articles stated in the estimate, shall be purchased, but such as are indispensably necessary. At the same time, I am sorry to say that the prices of every thing are so enormous in the present currency, that the half million will go but a small way in procuring them.
I have the honor to be With great respect and regard Your Excellency’s Most Obedient Humble Servant,

Rd. Claiborne DQMr. S. Virga.

